Title: From Thomas Jefferson to Joseph Coolidge, 13 October 1825
From: Jefferson, Thomas
To: Coolidge, Joseph

Dear Sir  Monticello Oct. 13.It is so long since I ought to have written to you that I am ashamed to quote your last date. the information particularly which you were so kind as to obtain and furnish me, as to the cost of a  college clock should have been answered. but finding the price you mentioned far beyond our expectation and funds, I took time to have other enquiries made. these however did not result in bringing the cost more within our means. on the contrary, 40. cents the ℔ were asked for a bell in Philadelphia, instead of 35. the price with you. we are obliged therefore to do without until our funds are improved; and this ought to have been said to you sooner.The news of our neighborhood can hardly be interesting to you, except what may relate to our University in which you are so kind as to take an interest. and it happens that a serious incident has just taken place there which I will state to you the rather, as of the thousand versions which will be given not one will be true. my position enables me to say what is so, but with the most absolute concealment from whence it comes. regard to my own peace requiring that, except with friends whom I can trust, and wish to gratify with the truth.The University had gone on with a degree of order and harmony which had strengthened the hope that much of self government might be trusted to the discretion of Students of the age of 16. and upwards, until the 1st instant. in the night of that day a party of 14. students, animated first with wine, masked themselves so as not to be known, and turned out on the lawn of the University, with no intention, it is believed, but of childish noise and uproar. two Professors hearing it, went out to  see what was the matter. they were recieved with insult, and even brick-bats were thrown at them. each of them siesed an offender, demanded their names, (for they could not distinguish them under their disguise) but were refused, abused, and the culprits calling on their companions for a rescue, got loose and withdrew to their chambers. the Faculty of Professors met the next day, called the whole before them, and in an address, rather harsh, required them to denounce the offenders. they refused, answered the address in writing and in the rudest terms, and charged the Professors themselves with false statements. 50 others, who were in their rooms, no ways implicated in the riot, and knowing nothing about it, immediately signed the answer, making common cause with the rioters, and declaring their belief of their assertions in opposition to those of the Professors. the next day chanced to be that of the meeting of the Visitors. the Faculty sent a deputation to them, informing them of what had taken place. the Visitors called the whole body of Students before them; exhorted them to make known the persons masked, the innocent to aid the cause of order, by bearing witness to the truth and the guilty to relieve their innocent brethren from censures which they were conscious that themselves alone deserved. on this the 14. maskers stepped forward, and avowed themselves the persons guilty of whatever had passed, but denying that any trespass had been committed. they were desired to appear before the Faculty, which they did. on the evidence resulting from this enquiry, three, the most culpable, were expelled, one of them moreover presented by the grandjury for civil punishment (for it happened  that the district court  was then about to meet) the eleven other maskers were sentenced to suspensions or reprimands, and the 50, who had so gratuitously obtruded their names into the offensive paper, retracted them, and so the matter ended.The circumstances of this transaction enabled the Visitors to add much to the strictness of their  system, as yet new. the Students have returned into perfect order under a salutary conviction, they had not before felt, that the laws will  in future be rigorously enforced, and the institution is strengthened by the firmness  manifested by it’s authorities on the occasion. it cannot however be expected that all breaches of order can be  made to cease at once. but from the vigilance of the Faculty, and energy of the civil power their restraint may very soon become satisfactory. it is not percieved that this riot has been more serious than has been experienced by other seminaries. but whether more or less so, the exact truth should be told, and the institution be known to the public as neither better or worse than it really is.All here are well, except myself, and I had sensibly improved, insomuch as to be able to ride 2. or 3. miles a day, in a carriage, and on our level Roundabouts. but going backwards and forwards on the rough roads to the University for five days successively, has brought on me again a great degree of sufferance, which some days of rest and recumbence will, I hope, relieve. my dear Ellen may be told that at the head of the expelled, as of the riot, was W. M. C. expelled from two other seminaries before. a 2d was an exile from every school he had ever been at, who had entered and paid his fees only that morning. the 3d a worthy young man, not of her acquaintance, whom all lamented, Visitors, Professors, and Students. but he had unfortunately too much singularised himself in this affair. present to her all the blessings of an affectionate gr. father, and be assured of the warmth and sincerity of his attachment and respect to you.Th: Jefferson 